RESPONSE TO AMENDMENT

Claims 1-13 are pending in the application.  Claims 12 and 13 are newly added.
Amendments to the claims, filed May 2, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §112 (b) rejection of claims 3, 4, and 6, made of record in the office action mailed February 2, 2022, Page 2, Paragraph 2 has been withdrawn due to Applicant’s amendment in the response filed May 2, 2022.
The 35 U.S.C. §103 rejection of claims 1-11 over Hirate (JP 2004-285243) in view of Tuffe (U.S. Pat. Pub. 2008/0191880), made of record in the office action mailed February 2, 2022, Page 4, Paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed May 2, 2022.
The 35 U.S.C. §103 rejection of claims 1, 2, 5-9, and 11 over Hirate (JP 2004-285243) in view of Tuffe (U.S. Pat. Pub. 2008/0191880), made of record in the office action mailed February 2, 2022, Page 48, Paragraph 7 has been withdrawn due to Applicant’s amendment in the response filed May 2, 2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1, 3, 5-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirate (JP 2004-285243) in view of Hirayama (CN105907317) and as evidenced by Moehlenbrock (U.S. Pat. Pub. 2009/0178945).  For discussion of Hirate and Hirayama, see the respective English Machine Translations.
Regarding claims 1 and 5, Hirate teaches a peel detection label (Abstract, Fig. 1) that is a laminate comprising a backing (transparent support, 4, Fig. 1, Abstract), a pattern layer formed in a part of a surface of the backing (peelable layer, 5, Fig. 1, Abstract), and a pressure sensitive adhesive laminate (pressure-sensitive adhesive layer, 2, Fig. 1, Abstract) laminated in this order (Fig. 1) wherein the pressure sensitive adhesive laminate comprises a pressure sensitive adhesive layer (X) (pressure-sensitive adhesive layer, 8, Fig. 1, Abstract) and a substrate layer (Y) (colored layer, 6, Fig. 1, Abstract), and the laminate satisfies the following Requirement (1): Requirement (1): On attaching the peel detection label to an adherend and then peeling it from the adherend, interfacial peeling occurs between the backing (transparent support, 4, Abstract) and the pattern layer (peelable layer, 5, Abstract) (adhesive force between the support 4 and peelable layer 5 is smaller than any of the adhesive forces between the other layers, Abstract), whereby the presence or absence of peeling of the peel detection label from the adherend becomes visually detectable (Page 3, lines 30-33, Fig. 4). 
Hirate fails to teach wherein an elastic modulus of the substrate layer (Y) is 10 MPa or more and 600 MPa or less and 200 MPa or more and 300 MPa or less, respectively.
	Hirayama teaches a pressure sensitive adhesive laminate comprising a pressure sensitive adhesive layer and a substrate layer (Abstract).  Hirayama further teaches the elastic modulus of the substrate layer (base material) is 100 MPa to 5 GPa so that the pressure sensitive adhesive laminate is excellent in cutting property and handleability at the time of bonding.
	Hirate and Hirayama are directed to pressure sensitive adhesive laminates.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the substrate layer (Y) of Hirate have an elastic modulus of 100 MPa to 5 GPa as taught by Hirayama in order to obtain a pressure sensitive adhesive laminate that is excellent in cutting property and handleability at the time of bonding.
	While the reference does not specifically teach the claimed range of 10 MPa or more and 600 MPa or less and 200 MPa or more and 300 MPa or less, respectively, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 3, Hirate teaches wherein the pressure sensitive adhesive laminate comprises the pressure sensitive adhesive layer (X) and the substrate layer (Y) such that the pressure sensitive adhesive layer (X) (pressure-sensitive adhesive layer, 8, Fig. 1, Abstract) is at a side of one surface of the substrate layer (Y) (colored layer, 6, Fig. 1, Abstract), and that the substrate layer (Y) directly contacts a surface of the backing and the pattern layer (Fig. 1).
Regarding claim 6, Hirate teaches wherein a surface of the backing at the side on which the pattern layer is formed has been subjected to satin finish processing (matte treatment, Page 5, lines 3-5).
Regarding claims 7 and 12, the limitations “wherein the satin finish processing is sandblast processing” and “wherein the satin finish processing is at least one selected from the group consisting of emboss processing, sandblast processing, and chemical etching processing” are method limitations and do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Hirate discloses roughening the surface through a matte treatment.
Regarding claim 8, Hirate teaches wherein the pattern layer (peelable layer, Abstract) and the pressure sensitive adhesive layer (X) (pressure-sensitive adhesive layer 8, Abstract) comprise a resin of the same kind as each other (acrylic; peelable layer uses acrylic based ink, Page 5, lines 38-41; pressure-sensitive adhesive layer can be acrylic based, Page 6, lines 38-40).
Regarding claim 9, Hirate teaches wherein the pattern layer (peelable layer) is a layer formed of a composition comprising at least one selected from the group consisting of an acrylic resin (Page 5, lines 38-41) and the pressure sensitive adhesive layer (X) (pressure-sensitive adhesive layer 8) is a layer formed of a composition (x) comprising at least one pressure sensitive adhesive resin selected from the group consisting of an acrylic resin (Page 6, lines 38-40).
Regarding claim 11, Hirate teaches wherein at least one layer selected from the substrate layer (Y) (colored layer 6) comprises a coloring agent (Page 6, lines 17-18).
Regarding claim 13, Hirate in view of Hirayama teaches the substrate layer (Y) has an elastic modulus of 100 MPa to 5 GPa (as discussed above).  Hirate further teaches that the backing (transparent support, 4, Fig. 1, Abstract) can be polyethylene terephthalate (PET) (Page 4, lines 37-42) and as evidenced by Moehlenbrock, PET has an elastic modulus of between 600,000 and 900,000 psi (4.1-6.2 GPa) (Paragraph [0099]).
Hirate fails to teach the elastic modulus of the pressure sensitive adhesive layer (X).
Hirayama teaches a pressure sensitive adhesive laminate comprising a pressure sensitive adhesive layer and a substrate layer (Abstract).  Hirayama further teaches the elastic modulus of the pressure sensitive adhesive layer is 0.5 MPa to 5 MPa so that the pressure sensitive adhesive laminate is excellent in adhesiveness, cutting property, and step followability.
	Hirate and Hirayama are directed to pressure sensitive adhesive laminates.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the pressure sensitive adhesive layer (X) of Hirate have an elastic modulus of 0.5 MPa to 5 MPa as taught by Hirayama in order to obtain a pressure sensitive adhesive laminate that is excellent in adhesiveness, cutting property and step followability.
	As such, Hirate in view of Hirayama teaches wherein the elastic modulus of the substrate layer (Y) (100 MPa to 5 GPa) is lower than an elastic modulus of the backing (4.1-6.2 GPa) and is higher than an elastic modulus of the pressure sensitive adhesive layer (X) (0.5-5 MPa).

Claims 1, 2, and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2004-285243) in view of Hirayama (CN105907317) and as evidenced by Moehlenbrock (U.S. Pat. Pub. 2009/0178945).  For discussion of Nakamura and Hirayama, see the respective English Machine Translations.
Regarding claims 1 and 5, Nakamura teaches a peel detection label (Abstract, Fig. 1) that is a laminate comprising a backing (base layer support, 4, Fig. 1, Abstract, Paragraph [0009]), a pattern layer formed in a part of a surface of the backing (release layer, 5, Fig. 1, Abstract, Paragraph [0009]), and a pressure sensitive adhesive laminate (pressure-sensitive adhesive layer, 2, Fig. 1, Abstract, Paragraph [0010]) laminated in this order (Fig. 1) wherein the pressure sensitive adhesive laminate comprises a pressure sensitive adhesive layer (X) (adhesive layer, 7, Paragraph [0010]) and a substrate layer (Y) (adhesive support, 8, Paragraph [0010]), and the laminate satisfies the following Requirement (1): Requirement (1): On attaching the peel detection label to an adherend and then peeling it from the adherend, interfacial peeling occurs between the backing (base layer support, 4, Paragraph [0009]) and the pattern layer (release layer, 5, Paragraph [0009]) (Paragraph [0006]), whereby the presence or absence of peeling of the peel detection label from the adherend becomes visually detectable (Abstract; Paragraph [0006]). 
Nakamura fails to teach wherein an elastic modulus of the substrate layer (Y) is 10 MPa or more and 600 MPa or less and 200 MPa or more and 300 MPa or less, respectively.
	Hirayama teaches a pressure sensitive adhesive laminate comprising a pressure sensitive adhesive layer and a substrate layer (Abstract).  Hirayama further teaches the elastic modulus of the substrate layer (base material) is 100 MPa to 5 GPa so that the pressure sensitive adhesive laminate is excellent in cutting property and handleability at the time of bonding.
	Nakamura and Hirayama are directed to pressure sensitive adhesive laminates.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the substrate layer (Y) of Nakamura have an elastic modulus of 100 MPa to 5 GPa as taught by Hirayama in order to obtain a pressure sensitive adhesive laminate that is excellent in cutting property and handleability at the time of bonding.
	While the reference does not specifically teach the claimed range of 10 MPa or more and 600 MPa or less and 200 MPa or more and 300 MPa or less, respectively, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 2, Nakamura teaches wherein a ratio [(Xt)/(Yt)] of a thickness (Xt) of the pressure sensitive adhesive layer (X) (10 µm, Paragraph [0036]) to a thickness (Yt) of the substrate layer (Y) (20 µm, Paragraph [0036]) is 1/3 to 3/1 (10/20 = 1/2).
Regarding claim 4, Nakamura teaches wherein the pressure sensitive adhesive laminate is a laminate in which a first pressure sensitive adhesive layer (X1) (adhesive layer, 7, Paragraph [0010]), the substrate layer (Y) (adhesive support, 8, Paragraph [0010]), and a second pressure sensitive adhesive layer (X2) (adhesive layer, 9, Paragraph [0010]) are laminated in this order, and that the substrate layer pressure sensitive adhesive layer (X1) directly contacts a surface of the backing and the pattern layer (see Figs. 1 and 2, in Fig. 1, adhesive layer 9 directly contacts the backing and the pattern layer, but as discussed in Paragraph [0010] and shown Fig. 2, the adhesive layer 2 can contain adhesive layer 7, adhesive support 8, and adhesive layer 9 in this order).
Regarding claim 6, Nakamura teaches wherein a surface of the backing at the side on which the pattern layer is formed has been subjected to satin finish processing (matte treatment, Paragraph [0025]).
Regarding claims 7 and 12, the limitations “wherein the satin finish processing is sandblast processing” and “wherein the satin finish processing is at least one selected from the group consisting of emboss processing, sandblast processing, and chemical etching processing” are method limitations and do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Nakamura discloses roughening the surface through a matte treatment.
Regarding claim 8, Nakamura teaches wherein the pattern layer (release layer, 5, Paragraph [0009]) and the pressure sensitive adhesive layer (X) (adhesive layer, 7, Paragraph [0010]) comprise a resin of the same kind as each other (acrylic; releaser layer uses acrylic based ink, Paragraph [0027]; pressure-sensitive adhesive layer can be acrylic based, Paragraphs [0033] and [0036]).
Regarding claim 9, Nakamura teaches wherein the pattern layer (release layer) is a layer formed of a composition comprising at least one selected from the group consisting of an acrylic resin (Paragraph [0027]) and the pressure sensitive adhesive layer (X) (adhesive layer 7) is a layer formed of a composition (x) comprising at least one pressure sensitive adhesive resin selected from the group consisting of an acrylic resin (Paragraphs [0033] and [0036]).
Regarding claim 10, Nakamura teaches wherein the substrate layer (Y) (adhesive layer support, 8, Paragraph [0010]) is a layer formed of a composition (y) comprising at least one non-pressure sensitive adhesive resin (y1) selected from the group consisting of an olefin-based resin (Paragraph [0031]).
Regarding claim 11, Nakamura teaches wherein at least one layer selected from the substrate layer (Y) (adhesive layer support, 8, Paragraph [0010]) comprises a coloring agent (Paragraph [0031]).
Regarding claim 13, Nakamura in view of Hirayama teaches the substrate layer (Y) has an elastic modulus of 100 MPa to 5 GPa (as discussed above).  Nakamura further teaches that the backing (substrate layer support 4, Paragraph [0025]) can be polyethylene terephthalate (PET) (Paragraph [0025]) and as evidenced by Moehlenbrock, PET has an elastic modulus of between 600,000 and 900,000 psi (4.1-6.2 GPa) (Paragraph [0099]).
Nakamura fails to teach the elastic modulus of the pressure sensitive adhesive layer (X).
Hirayama teaches a pressure sensitive adhesive laminate comprising a pressure sensitive adhesive layer and a substrate layer (Abstract).  Hirayama further teaches the elastic modulus of the pressure sensitive adhesive layer is 0.5 MPa to 5 MPa so that the pressure sensitive adhesive laminate is excellent in adhesiveness, cutting property, and step followability.
	Nakamura and Hirayama are directed to pressure sensitive adhesive laminates.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the pressure sensitive adhesive layer (X) of Nakamura have an elastic modulus of 0.5 MPa to 5 MPa as taught by Hirayama in order to obtain a pressure sensitive adhesive laminate that is excellent in adhesiveness, cutting property and step followability.
	As such, Nakamura in view of Hirayama teaches wherein the elastic modulus of the substrate layer (Y) (100 MPa to 5 GPa) is lower than an elastic modulus of the backing (4.1-6.2 GPa) and is higher than an elastic modulus of the pressure sensitive adhesive layer (X) (0.5-5 MPa).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed May 2, 2022 regarding the rejections of record have been considered but are moot since the rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
July 29, 2022